DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The amended drawings dated Oct. 05, 2021 are accepted.

Specification
The amendments to the specification dated Oct. 05, 2021 are accepted.

Election/Restrictions
Claims 20–23 are rejoined.

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The claims are rejected as follows:
Claims 2–8, 13–18, 27 and 28 are rejected under 35 U.S.C. 102(b) as being anticipated by Kepler et al., US 2007/0169776 A1, or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Roscoe, US 5,761,030.
Claims 9–12, 19 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Roscoe.
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view Armstrong et al., US 2012/0074825 A1, and optionally in view of Roscoe.
Claims 20 and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Kepler. 
Claim 21 is rejected under 35 U.S.C. 102(b) as being anticipated by Kepler or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Roscoe.

Claims 2–8, 13–18, 27 and 28 is rejected under 35 U.S.C. 102(b) as being anticipated by Kepler et al., US 2007/0169776 A1, or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Roscoe, US 5,761,030.
Regarding claim 2, Kepler teaches a pressure support system 10 (the “integrated respiratory pressure therapy (RPT) device”) for pressurizing and humidifying breathable air to treat a respiratory disorder in a patient.  See Kepler Fig. 1B, [0037].  The system comprises a gas flow generating system 12 (the “blower”) configured to pressurize the breathable air, and a docking assembly 14 (the “water reservoir dock”).  Id.  
The system 10 also comprises a tank 16 (the “water reservoir”) configured to hold a volume of water to be used for humidification of the breathable air.  See Kepler Fig. 1B, [0038].  The tank 16 is movable relative to the dock between a secured state (the state when the tank 16 is inserted into the dock 14, as seen in Fig. 1A) and an unsecured state (the state where the tank 16 is removed from the dock 14, as seen in Fig. 1B).  The tank 16 comprises lower housing 190 (the “water reservoir base”) and an upper housing 188 (the “water reservoir lid”).  Id. at Fig. 14, [0081].  
The tank 16 comprises a housing seal 209 (the “spring”) that is compressible when the tank 16 is moved from the secured state to the unsecured state—due to the compressibility of the spring material.  See 
The tank 16 is releasably connected to the dock 14, because it can be removed from the dock, as seen in Figs. 1A and 1B.  The limitation indicating that the “water reservoir being movable against the bias of the spring between the secured state and the unsecured state” does not patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
The tank 16 comprises a tank seal 196 (the “protrusion”) which engages with tank inlet interface 308 (the “recess”).  See Kepler Figs. 14, 18, [0081], [0096].  The tank seal 196 will be biased when it engages with the tank inlet interface 308, at least partly, due to the upward forces of the seal 209.  Note it would have been obvious for the tank seal 196 to be a male member with the tank inlet interface 308 being a female member, because the device would function in the same way as seen in the preferred embodiments, with this rearrangement of parts.  See MPEP 2144.04(VI)(C).
The tank 16 comprises a top surface, as seen in Fig. 1B.  Downward force can be applied to the top surface.  The limitation indicating that the “downward force compresses the spring in order to disengage the protrusion from the recess, thus achieving the unsecured state and allowing removal of the water reservoir from the water reservoir dock”—fails to patentably distinguish over the prior art, because it describes the manner in which the device is intended to be used rather than its structure.  See MPEP 2114(II).

    PNG
    media_image1.png
    1033
    1208
    media_image1.png
    Greyscale

Kepler anticipates claim 2 for the reasons stated above.  
Additionally, it would have been obvious to provide Roscoe’s latch 70 in Kepler’s upper housing 188, to secure the tank 16 to the dock 14.  
More specifically, Kepler’s tank 16 acts in the same way as a drawer when it is inserted and removed from the dock 14, as seen in Figs. 1A and 1B.  Roscoe discloses a drawer-like tray structure 34 that is received in a housing 12.  See Roscoe Fig. 2, col. 3, ll. 45–58.  The tray 34 comprises a latch portion 70 that is received in a recess formed between the top of the housing 12 and lip 74, to secure the tray 34 within the Id. at Fig. 2, col. 4, ll. 38–52.  When the tray 34 needs to be removed from the housing 12, a user pushes down on tab portions 76 to disengage the latch 70 from the recess.  Id. at Fig. 2A, col. 4, ll. 53–60.  
Roscoe’s latch 70 is beneficial, because it secures the tray 34 in the housing 12, so that the tray 34, to prevent the tray 34 from being accidentally removed from the housing 12.  It would have been obvious to provide Roscoe’s latch 70 on Kepler’s upper housing 188, to provide this benefit.  

    PNG
    media_image2.png
    1003
    1432
    media_image2.png
    Greyscale

With this modification, the latch 70 would correspond to the “protrusion” and the recess in the dock 14, receiving the latch 70, would correspond to the “recess.”  The latch 70 would be biased, at least in part, by the upward force provided by Kepler’s seal 209.  
Regarding claim 3, Kepler’s upper and lower housings 188, 190 are pivotably connected via a pair of tab openings 232/tabbed protrusions 214 (the “pair of joints”) proximate the back end (the “first end”) of the tank 16.  See Kepler Figs, 14, 15, [0087].  Id.  The catch 226 is positioned on the tank 16 proximate a front end (the “second end”) that is opposite to the back end.  Id.
Regarding claim 4, Kepler’s lower housing 190 comprises a heat conductor 240 (the “conductor plate”) constructed from a heat conducting material.  See Kepler Fig. 14, [0086].  The dock 14 comprises a heating element 352 (the “heater plate”).  Id. at Fig. 18, [0098].  When the tank 16 is connected to the dock 14, the heat conductor 240 thermally engages with the heating element 352 to transfer heat from the heating element 352 to the heat conductor 240.  Id.
Claim 5 requires for the device of claim 4, when the reservoir is configured so that when the reservoir is received in the dock, the spring helps to maintain engagement between the protrusion and the recess and secure the reservoir in the dock.  Also, the spring encourages thermal contact between the conductor plate and the heater plate.
These limitations fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Claim 6 requires for the device of claim 2, when the water reservoir is to be removed from the dock, the water reservoir is configured so that downward pressing of the lid compresses the spring, disengages the protrusion from the recess and allows removal of the reservoir from the dock. 
These limitations fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See 
Claim 7 requires for the device of claim 2, the spring is compressible to allow relative movement between the reservoir and the dock.
Kepler’s seal 209 is compressible, and allows for this relative movement, because the seal 209 is made from a sealing material.
Claim 8 requires for the device of claim 2, a height and/or shape of the reservoir are dimensioned such that on engaging the reservoir with the dock, and applying downward force to the top surface of the water reservoir, the spring is deflected.
Kepler’s tank 16 is shaped so that the seal 209 will be deflected by downward pressure on the top of the tank 16, because seal 209 is made from a compressible material.
Claim 13 requires for the device of claim 2, the water reservoir dock is configured to receive the water reservoir by horizontally or vertically sliding the water reservoir.
In Kepler, the dock 14 is configured to receive the tank by horizontal or vertical sliding of the tank 16, as seen in Figs. 1A and 1B.  Note that the position of the sliding would depend on whether the dock 14 was laid flat or turned on its side.
Regarding claim 14, the two long sides of housing rim 222 corresponds to the “pair of flanges.”  See Kepler Fig. 14, [0084].  The dock 14 includes guide protrusions 328 which form a pair of sliding rails on either side of the dock 14.  Id. at Fig. 18, [0098].  Each sliding rail includes a surface that faces towards and is spaced from a surface of the water reservoir dock to define a receiving slot, as seen in Fig. 18.  Each of the long sides of the rim 222 is received in the slot when the tank 16 is slid into the dock 14.  Id
Claim 16 requires for the device of claim 16, an entry end of each slot is enlarged relative to a remainder of the slot.
Kepler teaches this feature because protrusion 328a is tilted upward, enlarging the entry end of the slot formed between protrusion 328a and 328b, as seen in Fig. 18.  
Claim 17 requires for the device of claim 2, the lid includes a pair of hubs and the base includes a pair of sockets to receive the hubs, and a support to engage a part of the lid when the lid is opened to a fully open, upright position.
Kepler’s upper housing 188 comprises a pair of tabbed protrusions 214 (the “pair of hubs”) and the lower housing 190 comprises a pair of tab openings 232 (the “pair of sockets”) to receive the protrusions 214.  See Kepler Fig. 14, [0084].  The bottom edge of tab engaging members 230 is a support to engage part the upper housing 188 when the upper housing 188 is opened to a fully open, upright position.  Id. at Fig. 14, [0084], [0087].
Claim 18 requires that the device of claim 2 further comprises an elastomeric seal between the lid and the base.
Keppler’s seal 224 is an elastomeric seal between the upper housing 188 and the bottom of the lower housing 190.  See Kepler Fig. 14, [0086].
Claim 27 requires for the device of claim 2, the spring bias has to be overcome to disengage the protrusion from the recess and disengage the water reservoir from the water reservoir dock, to allow removal of the water reservoir from the dock.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device rather than its structure.  See 
Note that the spring portion of Roscoe’s latch 70 can correspond to the “spring” for the reasons stated in the rejection of claim 9 below.
Regarding claim 28, Kepler’s dock 14 comprises a heating element 352 (the “heater plate”).  See Kepler Fig. 18, [0098].  The lower housing 190 comprises a heat conductor 240 (the “conductor plate”) to engage the heating element 352.  Id. at Fig. 14, [0086].  
The limitations indicating that—when the reservoir is configured so that when the reservoir is received in the dock, the spring helps to maintain engagement between the protrusion and the recess and secure the reservoir in the dock, while the spring encourages thermal contact between the conductor plate and the heater plate—fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).

Claims 9–12, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of Roscoe, US 5,761,030.
Claim 9 requires for the device of claim 2, the spring does not seal between the base and the lid.
With the combination of Kepler and Roscoe—the spring portion of Roscoe’s latch 70 can be interpreted as the “spring” while the ledge 72 of the latch 70 is the “projections.”  See Roscoe Fig. 2A, col. 4, ll. 38–52.  The spring portion of the latch 70 would not seal between the upper and lower housings 188, 190 of Kepler’s tank 16.  
Regarding claim 10, the tank 16 includes an inlet 18 (the “water reservoir inlet”) and an outlet 20 (the “water reservoir outlet”) positioned on a common, top side wall of See Kepler Fig. 14, [0038].  The tank 16 is configured to slide relative to the dock 14, so that the inlet 18 and the outlet 20 sealingly engage with a tank inlet interface 308 (the “dock outlet”) and a tank outlet interface 290 (the “dock inlet”) of the dock 14.  Id. at Fig. 18, [0093].  Roscoe’s latch 70 would engage the recess in the sealed configuration.  
Claim 11 requires for the device of claim 10, the water reservoir inlet is associated with a water reservoir inlet passage, and the dock outlet directs pressurized air into the water reservoir inlet in a first longitudinal direction.  The water reservoir inlet passage redirects incoming pressurized air to a second direction that is angled relative to the first direction.
In Kepler, the inlet 20 is associated with an inlet passage in the interior of the tank.  See Kepler [0083].  The tank inlet interface 308 directs pressurized air into the inlet 20 in a first longitudinal direction, toward the back of the reservoir 16.  Id.  A ridge 218 inside the tank 16 redirects incoming pressurized air to a second direction that is angled relative to the first longitudinal direction.  Id.  
Claim 12 requires that the device of claim 10 further comprises an external housing that encloses the blower and includes an air delivery conduit positioned along a rear side of the RPT device.  The dock inlet and the dock outlet are positioned on a lateral side of the external housing.
In Kepler, the gas flow generating system 12 has an external housing that encloses the blower, as seen in Fig. 1B.  The external housing includes an air delivery conduit positioned along a rear side of the RPT device, as seen in Fig. 1B.  The tank 
Claim 19 is a combination of claims 3–6, 9–14 and 16.  Claim 19 is unpatentable for the reasons stated in the rejection for each of these claims above.
Claim 24 is a combination of claims 3, 4, 6, 10, 11–13 and 17.  Claim 24 is unpatentable for the reasons stated in the rejection for each of these claims above.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view Armstrong et al., US 2012/0074825 A1, and optionally in view of Roscoe, US 5,761,030.
Claim 15 requires that the device of claim 14 further comprises at least one lug positioned between at least one of the sliding rails and its corresponding shoulder.
Kepler fails to disclose that either of the two long sides of reservoir 16 have a lug.
However, Kepler’s tank 16 slid into and out of the dock 14, in the same way as a drawer.  See Kepler Figs. 1A and 1B.  Armstrong disclsoes a drawer 26 comprising lugs 140 on the outer surface.  See Armstrong Fig. 4, [0052].  The lugs assist in allowing the drawer 26 to slide in and out of mounting unit 24.  Id. at [0029].  It would have been obvious to provide Armstrong’s lugs 140 on the outer, longitudinal sides of Kepler’s lower housing 190, to assist the tank 16 in sliding in and out of the dock 14.  

    PNG
    media_image3.png
    804
    1088
    media_image3.png
    Greyscale



Claims 20 and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Kepler et al., US 2007/0169776 A1. 
Regarding claim 20, Kepler teaches a pressure support system 10 (the “integrated respiratory pressure therapy (RPT) device”) for pressurizing and humidifying breathable air to treat a respiratory disorder in a patient.  See Kepler Fig. 1B, [0037].  The system comprises a gas flow generating system 12 (the “blower”) configured to pressurize the breathable air, and a docking assembly 14 (the “water reservoir dock”).  Id.  The dock 14 comprises a heating element 352 (the “heater plate”).  Id. at Fig. 18, [0098].  
The system 10 also comprises a tank 16 (the “water reservoir”) configured to hold a volume of water to be used for humidification of the breathable air.  See Kepler Fig. 1B, [0038].  The tank 16 comprises a heat conductor 240 (the “conductor plate”) to engage the heating element 352.  Id. at [0086]. The tank 16 is releasably connected to Id. [0081], [0096].  Therefore, this structure corresponds to the “retainer.”  
The tank 16 comprises a housing seal 209 (the “spring”) that is compressible when the tank 16 is moved from the secured state to the unsecured state—due to the compressibility of the spring material.  See Kepler Fig. 14, [0087].  
The limitations requiring that—the reservoir is configured so that when the reservoir is received in the dock, the spring helps to maintain engagement between the retainer and the dock to secure the reservoir in the dock and assist in establishing and/or maintaining thermal contact between the conductor plate of the reservoir and the heater plate of the dock—fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).

    PNG
    media_image1.png
    1033
    1208
    media_image1.png
    Greyscale

Claim 23 requires for the device of claim 20, the spring bias has to be overcome to disengage the retainer and disengage the water reservoir from the water reservoir dock, to allow removal of the water reservoir from the water reservoir dock.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to operate, rather than its structure.  See MPEP 2114(II).

Claim 21 is rejected under 35 U.S.C. 102(b) as being anticipated by Kepler et al., US 2007/0169776 A1 or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Roscoe, US 5,761,030. 
Regarding claim 21, Kepler’s tank 16 comprises an upper housing 188 (the “lid”) and a lower housing 190 (the “base”).  See Kepler Fig. 14, [0081].  The upper and lower housings 188, 190 are connected by a pair of tab openings 232/tabbed protrusions 214 (the “pair of joints”) proximate the back end (the “first end”) of the tank 16.  Id. at Figs. 14, 15, [0087].  
The tank 16 further comprises a catch 226 (the “latch”) to secure the upper and lower housings 188, 190.  See Kepler Fig. 14, [0084].  The catch 226 is positioned on the tank 16 proximate a front end (the “second end”) that is opposite to the back end.  Id.
The lower housing 190 includes the heat conductor 240.  See Kepler Fig. 14, [0086].  The heat conductor 240 is constructed from a heat conducting material.  Id.  The tank 16 is connected to the dock 14, as seen in Figs. 1A, 1B.  The heat conductor 240 thermally engages with the heating element 352 so as to allow transfer of heat from Id. at [0098].  
The limitation indicating that when the reservoir is to be removed from the dock, the reservoir is configured so that downward pressing of the lid compresses the spring, disengages the retainer from the dock, and allows removal of the reservoir from the dock—fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  
Note that it also would have been obvious to use Roscoe’s latch 70 to attach Kepler’s tank 16 to the dock 14, for the reasons stated in the rejection of claim 2 above.  The latch 70 would correspond to the “retainer.”  The upper housing 188 would be pushed down when the latch 70 is disengaged, because the tab portions 76 on the latch 70 are pushed down to release it.  See Roscoe Fig. 2, col. 4, ll. 38–51.  The seal 209 would be partially compressed by this action.
The tank 16 further comprises an inlet 18 (the “water reservoir inlet”) and an outlet 20 (the “water reservoir outlet”) positioned on a common, top side wall of the tank 16.  See Kepler Fig. 14, [0038]. The tank 16 is configured to slide relative to the dock 14, so that the inlet 18 and the outlet 20 sealingly engage with a tank inlet interface 308 (the “dock outlet”) and a tank outlet interface 290 (the “dock inlet”) of the dock 14.  Id. at Fig. 18, [0093].  The elements corresponding to the “retainer” on the tank 16 engage with the dock 16, with this movement.
The inlet 20 is associated with an inlet passage in the interior of the tank.  See Kepler [0083].  The tank inlet interface 308 directs pressurized air into the inlet 20 in a first longitudinal direction, toward the back of the reservoir 16.  Id.  A ridge 218 inside Id.  
The gas flow generating system 12 has an external housing that encloses the blower, as seen in Fig. 1B.  The external housing includes an air delivery conduit positioned along a rear side of the RPT device, as seen in Fig. 1B.  The tank inlet interface 308 and a tank outlet interface 290 are positioned on a lateral side of the external housing, because they are provided in inside the dock 14.  
The dock 14 is configured to receive the tank 16 by sliding the tank 16, as seen in Figs. 1A and 1B.  
The two long sides of housing rim 222 corresponds to the “pair of flanges.”  See Kepler Fig. 14, [0084].  The dock 14 includes guide protrusions 328 which form a pair of sliding rails on either side of the dock 14.  Id. at Fig. 18, [0098].  Each sliding rail includes a surface that faces towards and is spaced from a surface of the water reservoir dock to define a receiving slot, as seen in Fig. 18.  Each of the long sides of the rim 222 is received in the slot when the tank 16 is slid into the dock 14.  Id.
Each long side of the reservoir 14 is positioned in the receiving slot, when sliding the tank 16 into place, as seen in Figs. 1A and 1B.  This sliding would be at least partially against the bias of the seal 209, because the seal will have upward compression.
The upper housing 188 comprises a pair of tabbed protrusions 214 (the “pair of hubs”) and the lower housing 190 comprises a pair of tab openings 232 (the “pair of sockets”) to receive the protrusions 214.  See Kepler Fig. 14, [0084].  The bottom edge of tab engaging members 230 is a support to engage part the upper housing 188 when Id. at Fig. 14, [0084], [0087].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–21, 23, 24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–5, 8–33 of co-pending U.S. Application No. 17/485,625.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2–5, 8–33 of co-pending U.S. Application No. 17/485,625 substantially correspond to claims 2–21, 23, 24, 27 and 28 of instant application.  .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 requires, for the device of claim 20, the water reservoir includes a water reservoir inlet and a water reservoir outlet.  The water reservoir includes a water reservoir base and a water reservoir lid connected to the water reservoir base.  The water reservoir inlet and the water reservoir outlet are positioned on a common side wall of the water reservoir lid.  The water reservoir inlet is associated with an inlet conduit 
In Kepler, the inlet 18 into the tank is associated with an inlet conduit, as seen in Fig. 15.  See Kepler Fig. 15, [0083].  The outlet 20 is associated with an outlet conduit.  Id.
However, the inlet and outlet conduits do not have the structure as claimed, because they do not overlap in the claimed manner.

    PNG
    media_image4.png
    813
    1013
    media_image4.png
    Greyscale

Claim 25 is allowable for reasons similar to claim 22.  
Claim 26 is allowable because it depends from claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776